Clifford F. Brown, J.,
concurring. I concur in the judgment affirming the Court of Appeals which denied the writ because the evidence in the files of the Industrial Commission is overwhelming to support its finding that the employer, Ohio Precision Castings, violated the specific safety requirement at issue, and there is no need to resort to the nebulous, rubber stamp “some evidence” test first created in State, ex rel. Humble, v. Mark Concepts (1979), 60 Ohio St. 2d 77, 79, supra — of which I heartily disapprove — to support the Industrial Commission decision. See my dissent in State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165, 170.